Citation Nr: 1209340	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for residuals, status post umbilical cord hernia surgery.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disorder, to include hyperopia and esotropia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and February 2008 rating decisions of the Huntington, West Virginia, and Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Offices (ROs).  

In June 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In December 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issues of entitlement to a compensable rating for the Veteran's service-connected residuals, status post umbilical cord hernia surgery and service connection for cervical spine and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a bilateral eye disorder, to include hyperopia and esotropia, in a December 2006 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

3.  The evidence received since the December 2006 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral eye disorder, to include hyperopia and esotropia.  

4.  The available service treatment records show that the Veteran underwent surgery for esotropia prior to his discharge, and there are current diagnoses of astigmatism, hyperopia and presbyopia, which are each considered a congenital or developmental defect. 

5.  The competent, probative, and credible evidence does not demonstrate that a bilateral eye disorder, to include hyperopia and estropia, is causally related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied reopening the claim of service connection for a bilateral eye disorder, to include hyperopria and esotropia is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302(b), 20.1103 (2011).  

2.  The evidence received since the December 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  A bilateral eye disorder, to include hyperopia and estropia, was not incurred in service or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the October 2007 letter sent to the Veteran.  In the letter, the Veteran was informed that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

On March 31, 2006, the Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which establishes new requirements regarding the VCAA notice and reopening claims.  The Court held that the VCAA notice must include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  The Veteran has been apprised of the information necessary to reopen his claim for service connection for a bilateral eye disorder, to include hyperopia and estropia, in the October 2007 VCAA letter. 

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, VA outpatient treatment records from May 2000 to September 2010, and private treatment records from July 2010 to September 2010.  

Although an examination or an opinion was not obtained in connection with the Veteran's claim for entitlement to service connection for a bilateral eye disorder, to include hyperopria and esotropia, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011).  

Here, the evidence does not indicate that the Veteran's claimed bilateral eye disorder, to include hyperopria and esotropia, may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between the claimed bilateral eye disorder and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disability and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating a possible association between the claimed disorder and service is the Veteran's claim for service connection and his statements submitted throughout the pendency of his appeal, which have found to be not credible as they are not consistent with the objective evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed disability.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Applicable Laws and Regulations
A.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c) , may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis  

At the time of the December 2006 rating decision, which denied reopening the claim for service connection for hyperopria and esotropia, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records from April 2003 to September 2006, and results from a January 1995 VA examination.  In November 1979, a service treatment note reflects a diagnosis of congenital esotropia, existed prior to service (EPTS).  Bilateral medial rectus recession surgery was performed thereafter to correct the Veteran's eye problem.  Upon discharge from service, clinical evaluation of the Veteran's eyes was noted as being normal, as reflected on the September 1987 report of medical examination at the expiration of term of service (ETS).  At the January 1995 VA examination, a VA examiner diagnosed the Veteran with headaches, possibly associated with hyperopia; ocular allergy; and esotropia at near.  VA outpatient treatment records from April 2003 to September 2006 show no complaints, treatment, or diagnosis of a bilateral chronic eye disorder.  The RO acknowledged the new VA outpatient treatment records, but determined that the Veteran failed to submit new and material evidence showing that a chronic eye disability was incurred in or aggravated during his military service.  The Veteran was notified of the denial in a December 2006 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for an eye disorder, to include hyperopia and esotropia.  Since the December 2006 rating decision, the evidence received into the record includes VA outpatient treatment records from May 2000 to September 2010, private medical records dated July 2010 to September 2010, and testimony elicited from a December 2011 Board hearing.  Treatment records reflect current diagnoses of an upper eye lid stye of the left eye, pre-glaucoma, non-insulin-dependent diabetes mellitus (NIDDM) without associated retinopathy of both eyes, external hordeolum of the left eye, presbyopia, and astigmatism.  More importantly, at the December 2011 hearing, the Veteran testified that he did not have any eye problems upon entering service, but rather injured his eye during service.  He explained that in service, he was hit in the eye by a tree limb, which resulted in eye surgery.  He stated that he was placed on a profile for 30 days thereafter.  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  

Thus, the claim is reopened and will be discussed on the merits below.  Because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claims because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

As previously mentioned, service treatment records reflect a diagnosis of congenital esotropia, EPTS, with surgery to rectify the problem in November 1979.  At the discharge examination in September 1987, clinical evaluation of the Veteran's eyes was normal.  See the September 1987 report of medical examination.  

Post service treatment records reflect complaints and treatment for various eye disorders.  Beginning in January 1995 at a VA examination, the Veteran informed the examiner of bilateral swollen eyelids with headaches, along with decreased visual acuity without glasses.  He reported having bilateral muscle surgery for strabismus in 1981, but denied any additional ocular health disease, trauma, or injury.  After visual field testing, the VA examiner diagnosed him with headaches, possibly associated with hyperopia; ocular allergy; and esotropia at near.  Post service treatment records show continuing treatment for a left eye upper eyelid stye, pre-glaucoma, NIDDM, retinal drusen, astigmatism, and presbyopia.  See VA outpatient treatment records dated October 2007 and June 2008.  

Based upon the evidence in the claims file, the first time the Veteran's bilateral eye disorder is shown is in the January 1995 VA examination report, which is many years following the Veteran's discharge from service.  Regarding the Veteran's continuity of symptomatology complaints, the Board acknowledges that the Veteran has contended, in essence, that his bilateral eye disorder has existed since his military service due to an in-service injury with a tree limb.  The Veteran is competent to report vision problems.  However, the evidence weighs against the Veteran's claim in this regard.  The record establishes that there is no objective medical evidence of eye and vision problems during service or immediately thereafter due to an in-service injury.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post service treatment reports until many years after service substantiate this.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Id. at 1333.  

Additionally, the Board finds that the Veteran's statements as to the etiology of his bilateral eye disorder are not credible.  Specifically, in a July 2010 personal statement, the Veteran stated that he was hit in the eye in 1979 by a tree limb, which resulted in him undergoing surgery in both eyes while on active duty.  At the December 2011 Board hearing, the Veteran recalled this same incident necessitating in-service surgery.  See the Board hearing transcript, p. 3.  However, in his original application for compensation benefits dated December 1994, the Veteran only claimed "eye problems,[]" and made no mention of injuring his eye in service.  Furthermore, he denied any ocular trauma at the January 1995 VA examination.  The Board finds that the Veteran's statements as to the etiology of his bilateral eye disorder and continuous eye problems after service are not credible because they are overly outweighed by other evidence of record, namely the November 1979 service treatment record, which shows that the Veteran underwent surgery for congenital esotropia and not for an eye injury involving a tree limb in service.  There is no evidence of record showing that the in-service eye surgery was a result of an incident or injury involving the Veteran's eyes and a tree limb.  The Veteran has made inconsistent statements regarding the claimed eye injury in service and these inconsistencies further weigh against his credibility.

Thus, continuity of symptomatology has not been established, and the Veteran's testimony regarding his eye disorder more than 24 years after service, standing alone, is not sufficiently credible to provide probative information.  Moreover, there is no probative medical evidence suggesting a link between the Veteran's period of service and his bilateral eye disorder.  Without evidence of a nexus between the Veteran's military service and his bilateral eye disorder, service connection for a bilateral eye disorder must be denied.  

The Board is aware that the Veteran's in-service diagnosis of esotropia is considered a congenital defect.  In addition, at the time of the January 1995 VA examination, astigmatism, hyperopia and presbyopia were noted as part of the diagnoses relating to the eyes.  For reference purposes, the Board notes that strabismus is defined as deviation of the eye which cannot be overcome, and convergent strabismus is esotropia.  See Dorland's Illustrated Medical Dictionary 1994 (30th ed. 2003).  The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, the bilateral eye disorder includes estropia, astigmatism, hyperopia and presbyopia, which are congenital defects and the medical records are negative for evidence of aggravation by a superimposed disease or injury.  Therefore, service connection for the Veteran's bilateral eye disorder is not warranted.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination as to diagnosis and causation of the Veteran's bilateral eye disorder requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral eye disorder, to include hyperopria and estropia, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for a bilateral eye disorder, to include hyperopria and estropia, is reopened.  

Entitlement to service connection for a bilateral eye disorder, to include hyperopria and estropia, is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

With regard to the service connection claims for cervical spine and lumbar spine disorders, the Veteran testified at the December 2011 Board hearing that the overall rigors and duties that he performed as an infantryman caused his current back and neck disabilities.  Specifically, he explained that while serving as a member of the infantry mechanized unit, he was responsible for carrying 50-caliber machine guns from the barracks to the motor pool.  He stated that soldiers hand carried the weapons unless it was on a military vehicle.  The Veteran further added that the machine guns weighed approximately 150 pounds, and he believes that carrying these weapons caused him neck and back problems.  See the Board hearing transcript, p. 8.  The Veteran indicated that he endured back and neck problems throughout his military career and since that time, both his back and neck disabilities have worsened in severity.  He asserts that service connection is warranted for his current back and neck disorders.  

Review of the Veteran's service treatment records reflects no complaints, treatment, or diagnosis of cervical spine and lumbar spine disorders.  However, his DD Form 214 shows that his military occupational specialty (MOS) was an infantryman.  Post service treatment records reflect continuing treatment and complaints for cervical spondylosis with stenosis and spondylosis of the lumbar spine with degenerative facet joints from L3-S1.  

The VCAA requires that VA assist a claimant in obtaining evidence needed to substantiate the claim.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  Review of the evidentiary record shows that the Veteran has not been afforded a VA Compensation and Pension examination for his claimed cervical and lumbar spine disorders.  The Board notes that the Veteran is competent to assert that he has experienced neck and back problems since service.  As such there remains some question as to whether the Veteran's current claimed disorders are attributable to his in-service duties while serving as an infantryman.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, given the Veteran's contentions regarding his claimed disabilities and assertions of continuity of symptomatology to service, the Board finds that an examination is necessary prior to final appellate review.  See Charles v. Principi, 16 Vet. App. 370 (2002) (Under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.).  

Turning to the service-connected residuals, status post umbilical cord hernia surgery, the Veteran testified at the December 2011 Board hearing, that there has been a recurrence of his hernia, and the scar associated with his service-connected disability is tender, discolored, and retains fluid occasionally.  See the Board hearing transcript, p. 20.  He contends that a compensable rating his warranted for his service-connected residuals, status post umbilical cord hernia surgery.  

Review of the record indicates that the Veteran's most recent VA examination for his service-connected hernia disability was in October 2006.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected hernia disability.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered contemporaneous.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

In short, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his cervical spine disorder, lumbar spine disorder, and service-connected hernia disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature and extent of any cervical and lumbar spine disorders, and determine whether there is a causal relationship between active military service and the claimed disabilities.  All necessary testing should be conducted and all appropriate diagnoses pertaining to the cervical spine and lumbar spine should be rendered.  For any cervical spine and lumbar spine disorders found, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to service, to include his duties as an infantryman.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  The examiner must specifically comment on the February 2007 VA outpatient treatment report which notes the Veteran's involvement in a motor vehicle accident and a fall on his job.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected residuals, status post umbilical cord hernia surgery.  The claims folder should be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed and all clinical findings should be noted in the examination report.  The examiner should report whether there is evidence of a small hernia, which is not well supported by a belt under ordinary conditions, a healed ventral hernia, or the presence of post-operative wounds with weakening of abdominal wall and an indication for a supporting belt.  The examiner should comment on whether there is any limitation of motion or other function as a result of the Veteran's service-connected disability.  The examiner should also discuss the severity of any neurological impairment that is associated with this disability.  The examiner should comment, as well, on whether there is objective evidence of tender or painful scars, such as from the umbilical cord hernia surgery, and/or if there is limitation of any function caused by scarring.  

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


